Name: Commission Regulation (EEC) No 1569/77 of 11 July 1977 fixing the procedure and conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7 . 77 Official Journal of the European Communities No L 174/ 15 COMMISSION REGULATION (EEC) No 1569/77 of 11 July 1977 fixing the procedure and conditions for the taking over of cereals by interven tion agencies for the taking over of cereals by intervention agencies (3), as last amended by Regulation (EEC) No 1 832/76 (4), has been the subject of numerous amend ­ ments ; whereas, in the interest of clarity, it should be replaced by this Regulation ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit laid down by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 Any holder of a homogeneous batch of not less than 80 tonnes of common wheat, rye, barley or maize or 15 tonnes of durum wheat, harvested within the Community, shall be entitled to offer such cereals to the intervention agency. However, the intervention agencies may fix a greater minimum tonnage. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1 386/77 (2), and in particular Article 7 (5) thereof, Whereas intervention prices are fixed in respect of a given standard quality and provision has been made for price increases and reductions to be applied if the quality of the cereals offered does not correspond to that standard ; Whereas cereals of inadequate quality for use or storage should not be accepted for intervention ; whereas, in fixing the minimum quality, the diversity of climatic conditions in the different regions of the Community should be taken into consideration ; Whereas, in order to simplify the management of intervention operations and, in particular, to permit the establishment of homogeneous lots for each type of cereal offered to intervention , a minimum quantity, below which the intervention agency is not obliged to accept the offer, should be fixed ; Whereas, however, it may be necessary to provide for a greater minimum tonnage in certain Member States, so that intervention agencies may take account of pre ­ existing conditions and practices of the wholesale trade in those countries ; Whereas the conditions under which cereals are offered to and taken over by the intervention agencies must be as uniform as possible throughout the Community in order to avoid any discrimination between producers ; whereas minimum quality charac ­ teristics should therefore be laid down ; whereas, however, it may be appropriate for the Member States to apply, concurrently with the provisions of this Regulation , certain provisions of their own which are suited to their own climatic conditions and commer ­ cial practises ; Whereas Commission Regulation (EEC) No 1492/71 of 13 July 1971 fixing the procedure and conditions 1 . In order to be accepted for intervention, the cereals must be sound, fair and of marketable quality. 2. They shall be regarded as sound, fair and of marketable quality if they are of the typical colour of the cereal in question , free from abnormal smell and live pests (including mites) at every stage of their deve ­ lopment and if they meet the minimum quality requir ­ ements set out in the Annex hereto . 3 . For purposes of this Regulation , the definitions of matter other than basic cereals of unimpaired quality shall be those set out in Annex I to Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize and durum wheat (5), with the addition, as regards maize, of those set out in the first and second indents of Article 4 (c) of that Regulation . 4 . In the event of particularly unfavourable climatic conditions, provision may be made under the proce ­ dure laid down in Article 26 of Regulation (EEC) No 2727/75 for derogations from paragraph 2 in respect of the marketing year in question and of specified regions of the Community. Under such derogations : (3 ) OJ No L 157, 14 . 7 . 1971 , p . 18 . (4 ) O ! No L 203 , 29 . 7 . 1976, p . 26 . (5 ) OJ No L 281 , 1 . 11 . 1975, p . 22 . (  ) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 158 , 29 . 6 . 1977, p . 1 . No L 174/16 Official Journal of the European Communities 14. 7. 77 Article 4  the percentage of matter which is not basic cereal of unimpaired quality may be increased to not more than 15%,  the percentage of sprouted grains may be increased to not more than 12%,  the percentage of shrivelled common wheat or barley may be increased to not more than 15%,  the percentage of 'mitadine' grains in durum wheat may be increased to not more than 60 % . 1 . The date of the take-over shall be agreed between the seller and the intervention agency. 2. The actual take-over of the cereals shall be effected by the intervention agency in the presence of the seller or his duly authorized agents. 3 . Where agreement as to the quality and characte ­ ristics of the cereal offered cannot be reached, samples taken by both parties shall be submitted for analysis to a laboratory duly approved by the competent authorities. The results of such analysis shall be final . 4. The seller and the intervention agency may be represented by their respective agents. Article J Article 5 The intervention agencies shall , where necessary, adopt additional procedures and conditions for taking over, compatible with this Regulation, to take account of any special conditions existing in their Member State ; in particular, they may request periodic stock returns. 1 . An offer for intervention shall be made in writing to an intervention agency. 2. Acceptance of the offer by the intervention agency shall be given with the least possible delay, together with necessary particulars of the conditions under whicji the goods will be taken over. Any objec ­ tion to the conditions must be made within 48 hours of receipt of the acceptance. 3. The price to be paid to the seller shall be the price valid for the month specified as the month of delivery at the time of the acceptance of the offer, as established in accordance with Article 2 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (l), for goods delivered to the store but not inloaded, account being taken of the increases and reductions to be determined. This price may however be increased by charges related to entry into storage depot after the offer has been accepted by the intervention agency. 4. Payment shall be made as soon as possible after the cereals are taken over. Article 6 Regulation (EEC) No 1492/71 is hereby repealed with effect from 1 August 1977. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1977. For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 49 . 14. 7. 77 Official Journal of the European Communities No L 174/ 17 ANNEX Durum wheat Common wheat Rye Barley Maize 1 . Maximum moisture content (') from 14 from 14 from 14 from 14 from 14 to 16% to 1 6 % to 16% to 1 6 % to 1 6 % 2. Maximum percentage of matter which is not basic cereal of unimpaired quality 10 % 12 % 12% 12% 12 % of which : (a) broken grains 5% 5% 5% 5 % 10 % (b) impurities consisting of grains 5% 12 % 5 % 12 % 5% of which :  shrivelled grains 12% 12%  other cereals 3% j 5% j 5%  grains damaged by pests  grains in which the germ is discoloured  mottled grains  grains damaged by heat during drying 0-50 % 3 % 3 % 3 % 3 % (c) sprouted grains ( ! ) from 4 from 6 from 6 from 6 from 6 to 6 % to 8 % to 8 % to 8 % to 8 % (d) miscellaneous impurities (Schwarzbesatz) 3 % 3% 3 % 3 % 3 % of which :  harmful weed seeds 010 % 010 % 010 % 010 % 010 %  damaged grains, within which grains damaged by spontaneous heating 0-05 %  extraneous matter :  husks  ergot 0-05 % 0 05 % 0 05 % 0-05 % 0 05 %  decayed grains  dead insects and fragments of insects 3 . Maximum percentage of :  'mitadinÃ ©' grains, wholly or partially 50 %  grains of common wheat 4 % 4. Minimum specific weight 76 kg/hi from 68 to 68 kg/hi 63 kg/hi (2 ) 72 kg/hi (') (') The maximum percentages and specific weights shall be fixed by the intervention agencies according to region and to harvest and storage conditions . (2 ) For winter barley , however, the minimum specific weight may be fixed at 59 kg/hi by the intervention agencies of Member States .